People v Fernandez (2017 NY Slip Op 04890)





People v Fernandez


2017 NY Slip Op 04890


Decided on June 15, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 15, 2017

Acosta, P.J., Richter, Feinman, Webber, Kahn, JJ.


4299 3037/13

[*1]The People of the State of New York, Respondent,
v Carlos Fernandez, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Claudia Trupp of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alexander Michaels of counsel), for respondent.

Judgment, Supreme Court, New York County (Maxwell Wiley, J.), rendered June 25, 2014, convicting defendant, upon his guilty plea, of assault in the second degree, and sentencing him to a term of one year, unanimously affirmed.
Defendant failed to preserve his claim that the court gave him untimely and insufficient advice about the deportation consequences of his plea, and the narrow exception to the preservation requirement does not apply (see People v Peque, 22 NY3d 168, 182-183 [2013]; People v Tiburcio, 136 AD3d 584 [1st Dept 2016], lv denied 27 NY3d 1140 [2016]; People v Diakite, 135 AD3d 533 [1st Dept 2016], lv denied 27 NY3d 1131 [2016]). We
decline to review this unpreserved claim in the interest of justice.
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 15, 2017
CLERK